United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 20-7046                                                  September Term, 2020
                                                                        1:20-cv-00387-UNA
                                                        Filed On: August 23, 2021
John J. Wilson, Jr.,

              Appellant

       v.

Daniel J. Alfonso, City Manager, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:         Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                       Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the
motion for appointment of counsel, it is

        ORDERED that the motion for appointment of counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s orders, filed
March 5, 2020 and April 30, 2020, be affirmed. The district court properly dismissed
appellant’s case with prejudice on the ground that the complaint failed to state a claim
upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atherton v. D.C.
Office of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009) (“[E]ven a pro se
complainant must plead ‘factual matter’ that permits the court to infer ‘more than the
mere possibility of misconduct.’”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678-79
(2009)); Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A
dismissal with prejudice is warranted . . . when a trial court determines that the
allegation of other facts consistent with the challenged pleading could not possibly cure
the deficiency.”) (internal quotation marks omitted). Moreover, the district court did not
abuse its discretion in denying appellant’s motion for reconsideration, see Smalls v.
United States, 471 F.3d 186, 191 (D.C. Cir. 2006) (denial of Rule 60(b) motion reviewed
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7046                                                September Term, 2020

for abuse of discretion); Firestone, 76 F.3d at 1208 (denial of Rule 59(e) motion
reviewed for abuse of discretion), or his motions for injunctive relief, see In re Navy
Chaplaincy, 697 F.3d 1171, 1178 (D.C. Cir. 2012) (reviewing for abuse of discretion
“district court’s ultimate decision to deny injunctive relief”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2